Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits on the ground that he voluntarily left his employment without good cause. (Labor Law, § 593, subd. 1, par. [a].) After working more than six years for employer, claimant, a cashier, left his employment because it was hazardous in that he “was robbed 3 times — at knife-point and last time by gun.” He stated he returned to Pittsburgh, Pennsylvania, “my home town, I was born and raised in Pittsburgh. I have my family here. I do not agree with the statement that I left so as to move to another area which is the city I dwell in.” The board found that claimant left his employment for the purpose of re-establishing his residence permanently in Pennsylvania where he prefers to have his home. It was within the board’s province to determine the weight of claimant’s proof, and we can not, upon this record, *599disturb its finding that claimant left his employment without good cause for a personal and noneompelling reason (see Matter of Bhaviakhinmontes [Gather-wood], 26 A D 2d 979). Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr.,- and Gabrielli, JJ., concur in memorandum by Aulisi, J.